Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/27/22 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 9-14 and 16-25 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claims 9 and 17, applicant’s disclosure does not appear enabling for examination and replacement of the adhesive member without removal of the housing from the base when the base is positioned at the surface and the housing is attached to the base. This enablement issue is further supported in applicant’s method claim 21 which describes removing the housing from the base for review of the adhesive. The Examiner requests applicant provide which portions of applicant’s specification and corresponding figures show enablement of examining and replacing the adhesive without removing the housing from the base when the base is positioned at the surface and the housing is attached to the base.
Regarding claim 20, applicant’s disclosure is not enabling for the base to be “at least partially” between the housing and the surface. Applicant’s disclosure is only enabling for the base to be only partially between the housing and the surface. Applicant’s disclosure does not describe a scenario where the base may be completely/more than partially between the housing and the surface, etc.
Regarding claim 21, the metes and bounds are unclear since claim 21 recites removing of the housing from the base for reviewing while claim 9 recites not removing the housing from the base for review, and claim 21 depends from claim 9, thus the metes and bounds are unclear.

Claim Objections
Claim 19 is objected to because of the following informalities: the phrase “the housing is positioned” should instead recite “the underside of the housing is positioned.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9-14 and 16-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray US 4,031,654 in view of Dagenais US 4,787,171.

Regarding claim 9, Gray teaches a system for detecting insects at a location including a surface, comprising: 
a base positioned at the surface (8 of figures 1-2); 
a housing attached to the base (2), said housing including an adhesive member oriented towards an underside of the housing (3); 
but does not specify wherein the adhesive member is attached to the housing in a removable manner to allow for the removing of the adhesive member for examination and replacement of the adhesive member without removal of the housing from the base; or wherein the underside of the housing is positioned from substantially 1/8 inches to substantially 1/2 inches away from the surface of the location for detecting insects.
However, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide such a distance, in order to accommodate enough spacing for the desired size of insects to detect; since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art; and since such distance ranges are well within the realm of sizing to those with ordinary skill in the art with regards to insect sizes, etc.
Furthermore, Dagenais teaches a removable/replaceable adhesive (sheet 32 via edges 24B best shown in figure 6). Therefore it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide such a removable/replacement adhesive, in order to enable efficient replacement of the adhesive for efficient continued use of the system, etc. 

Regarding claim 10, the references teach the system of claim 9, wherein Dagenais further teaches the adhesive member is a glue board (as described throughout).

Regarding claim 11, the references teach the system of claim 10, wherein the glue board is positioned on the underside of the housing (as previously described).

Regarding claim 12, the references teach the system of claim 9, wherein Gray further teaches the base is attached to the surface (as shown in figures 1-2 and described throughout).

Regarding claim 13, the references teach the system of claim 12, wherein Gray further teaches the base is attached to the surface with an adhesive (9).

Regarding claim 14, the references teach the system of claim 9, wherein Gray further teaches the housing is substantially flat (as shown).

Regarding claim 16, the references teach the system of claim 9, but does not specify wherein the housing and adhesive member are used to monitor a level of insect infestation at the location including the surface.
However, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the system in such a way, in order to more efficiently destroy the insects; etc.; since a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art because if the prior art structure is capable of performing the intended use, then it meets the claim.

Regarding claim 17, the references teach a device for detecting and monitoring insects at a location including a surface, the device comprising: a base including an adhesive for attaching the base to the surface at the location; a housing attached to the base, the housing including a substantially flat surface and an adhesive member positioned at an underside with the adhesive member oriented towards the surface and away from the flat surface of the housing, wherein the adhesive member is attached to the housing in a removable manner to allow for the removing of the adhesive member for examination and replacement of said adhesive member without removal of the housing from the base; wherein the adhesive member is configured to adhere one or more insects to detect insects at the location and monitor for an insect infestation (see previous rejections).

Regarding claim 18, the references teach the device of claim 17, wherein the adhesive member at the underside of the housing comprises a glue board (see previous rejections).

Regarding claim 19, the references teach the device of claim 17, wherein the housing is positioned from substantially 1/8 inches to substantially 1/2 inches away from a surface of the location for detecting insects (see previous rejections).

Regarding claim 20, the references teach the device of claim 17, wherein Gray further teaches the base is positioned at least partially between the housing and the surface of the location for detecting insects (at least at the juncture of the base and housing, etc.).

Regarding claim 21, the references teach a method of detecting insects with the system of claim 9, the method comprising: positioning the base in the location for insect detection; attaching an adhesive of the adhesive member to the housing such that the adhesive member is oriented towards an underside of the housing; connecting the housing to the base to allow the insects to pass under the housing and the adhesive member (as previously described an inherently shown); 
but does not teach removing the housing from the base for review of the adhesive member and a number of insects attached thereto.
However, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to remove the housing from the base, in any type of known fashion (such as sawing, etc.) in an emergency when the adhesive becomes overwhelmingly full of insects, etc.

Regarding claim 22, the references teach the method of claim 21, wherein the step of attaching the adhesive member comprises positioning the adhesive directly on the underside of the housing (see previous rejections).

Regarding claim 23, the references teach the method of claim 21, further comprising connecting the base to the location with an adhesive (see previous rejections).

Regarding claim 24, the references teach the method of claim 21, wherein Gray further teaches the location comprises a floor, a ceiling, a vertical wall, or other non-horizontal surface (figure 2).

Regarding claim 25, the references teach the method of claim 21, wherein the housing comprises a substantially flat member (see previous rejections).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9-14 and 16-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,123,522 and claims 1-5 of U.S. Patent No. 10,412,952, and claims 1-20 of application 17/446,576. Although the claims at issue are not identical, they are not patentably distinct from each other because the references claims merely recite a more detailed shape of the system, while still reciting the novel limitations pertaining to the adhesive being spaced from the surface and provided on an underside of the housing element, etc.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because of the new ground of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WONG whose telephone number is (571)272-7889. The examiner can normally be reached Monday through Friday from 8:00am to 4:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA B WONG/Primary Examiner, Art Unit 3644